Citation Nr: 9914515	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-12 345A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for multinodular, non-
toxic goiter, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1986 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
rating for multinodular, nontoxic  goiter.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet.App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's multinodular non-toxic goiter is being treated 
with continuous medication and is manifested by a barely 
palpable left lobe of the thyroid with minimal thyroid 
enlargement and normal mental and muscular status, without 
tremor, significant weight loss, or increased pulse pressure 
or blood pressure.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for multinodular nontoxic goiter are not met.  38 U.S.C.A. 
§§ 1155 5107 (West 1991); 38 C.F.R. § 3.3231, 4.1, 4.2, 4.7, 
4.10, 4.119, Diagnostic Code 7900 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  

The Board is satisfied that all appropriate development has 
been accomplished and the Department of Veterans Affairs (VA) 
has no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.  
He did allege, in his August 1998 appeal, that his goiter is 
getting worse and that it was incorrect to state that he did 
not show tachycardia, tremor, and increased pulse or blood 
pressure.  VA records of treatment and examination, however, 
do not support this statement.  Rather, the most recent 
treatment note of February 1998 indicates that the goiter 
remained stable.  This statement is supported by the medical 
records.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran was referred 
for testing after he was determined to have an abnormality in 
his right thyroid in November 1989.  Thyroid ultrasound 
revealed mild thyroid enlargement, an incidental left upper 
cyst, and a suspicious solid mass in the right lower pole.  A 
computed tomography scan resulted in an impression of 
moderately enlarged right lobe of the thyroid.  The veteran 
sought treatment in January 1990 with complaints of an 
enlarging neck mass.  An an impression of questionable 
hyperfunctioning right thyroid was noted.  When seen in July 
1990, the veteran had complaints of solid food odynophagia.  
Examination showed a generous right thyroid, without change 
from a previous examination.  Another thyroid scan in 
November 1990 showed no change in size.

During a VA endocrinology examination in December 1993, the 
veteran reported that his goiter was essentially the same 
size as when he was in active military service.  He also 
reported that he felt perfectly well.  There was no history 
of weight loss.  On examination, the neck showed a diffused 
non-nodular goiter.  The right lobe was larger than the left.  
No bruit was heard.  There were no signs of hyperthyroid or 
hypothyroid function.  Specific findings included no mental 
problems, muscular problems, or weight loss.  The thyroid was 
enlarged.  There was no nervous, cardiovascular, or 
gastrointestinal symptomatology.  A thyroid scan showed a 
non-toxic, multinodular goiter.

The veteran was granted service connection for multinodular 
nontoxic goiter by the RO's January 1994 rating decision.  
Pursuant to a January 1996 rating decision, the associated 
disability was rated 10 percent disabling, effective from 
October 1993.  This disability evaluation has continued to 
the present.

In evaluating the veteran's disability, the RO has utilized 
Diagnostic Code 7900, for hypothyroidism.  That diagnostic 
code provides a 10 percent rating for tachycardia, which may 
be intermittent, and tremor, or when continuous medication is 
required for control.  A 30 percent rating requires 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  A 60 percent rating is assigned for emotional 
instability, tachycardia, fatigability, and increased pulse 
or blood pressure.  A 100 percent rating is assigned where 
there is thyroid enlargement, tachycardia (more than 100 
beats per minute), eye involvement, muscular weakness, loss 
of weight, and sympathetic nervous system, cardiovascular, or 
the gastrointestinal symptoms.

In the veteran's case, there are no clinical findings of 
tremor or of increased pulse pressure or increased blood 
pressure due to thyroid dysfunction.  A treatment note dated 
in February 1998 notes mild tachycardia only.  It also refers 
to complaints of insomnia and anxiety, and the report of the 
September 1997 VA examination also refers to some anxiety, 
but emotional instability is not noted.  

Furthermore, there has been no showing of muscular weakness 
or eye involvement, or sympathetic nervous system, 
cardiovascular, or gastrointestinal symptoms.  During the 
most recent VA examination in September 1997, such 
involvement was specifically not found, and only minimal 
thyroid enlargement was noted.  This examination report notes 
weight loss, but no significant recent loss.  This 
examination report, as well as the report of VA examination 
in November 1995, lists the veteran's weight as 190 pounds.  
His height was recorded as 5 feet 8 inches.  The December 
1993 VA examination notes weight of over 180 pounds with no 
history of weight loss.  Consequently, the Board concludes 
that weight loss is not shown by the evidence of record.  In 
addition to the examination reports, recently dated VA 
outpatient treatment records do not have indications of the 
symptoms which are required to support a rating in excess of 
10 percent.  The Board finds that the veteran's disability 
from multinodular non-toxic goiter is manifested by a barely 
palpable left lobe of the thyroid with minimal thyroid 
enlargement and normal mental and muscular status, without 
tremor, significant weight loss, or marked disfigurement.  
The Board concludes that the schedular criteria for a rating 
in excess of 10 percent are not met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In the absence of tremor or 
increased pulse pressure or blood pressure, the veteran's 
disability from his thyroid disorder, as discussed above, 
does not approximate the criteria for the next higher 
schedular evaluation of 30 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A full range of higher schedular 
ratings, up to 100 percent, are assignable pursuant to 
Diagnostic Code 7900, but the medical evidence reflects that 
the manifestations required to warrant such higher ratings 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization, nor is it 
otherwise shown that the disorder so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
multinodular nontoxic goiter is adequately compensated by the 
10percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

An increased rating for multinodular nontoxic goiter is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

